Citation Nr: 0621432	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
spondylolysis of the lumbar spine with limited motion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran testified at a Travel Board hearing before the 
undersigned in August 2004.  A transcript of that hearing is 
associated with the claims file.  

This case was before the Board previously in December 2004 
when the Board reopened the veteran's claim of entitlement to 
service connection for spondylolisthesis and spondylolysis of 
the lumbar spine with limited motion and remanded the case 
for additional development. 


FINDING OF FACT

The evidence clearly and unmistakably demonstrates that the 
veteran's spondylolisthesis and spondylolysis of the lumbar 
spine preexisted service; however, the evidence does not 
clearly and unmistakably establish that the disability was 
not aggravated by active duty.  


CONCLUSION OF LAW

Spondylolisthesis and spondylolysis of the lumbar spine with 
limited motion was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1132 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The legislation 
eliminated the well-grounded claim requirement, expanded the 
duty of VA to notify the veteran and the representative, and 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  Given the disposition reached in this 
case, the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Additionally, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the service medical records reveal that the 
veteran underwent a service entrance examination in September 
1963; the clinical evaluation was normal.  There were no 
notations of any back problems.  Therefore, the veteran is 
presumed to have entered service in sound condition.  38 
U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  See also 38 U.S.C.A. § 1132.  Because the 
presumption of soundness has attached, VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  
VAOGCPREC 3-03.

The service medical records reflect that in November 1965 the 
veteran was seen in sick bay with a long history of back 
pain.  X-rays of the lumbar spine revealed spondylolysis with 
slight spondylolisthesis of L5 on S1 and horizontal L5 and S1 
facets.  The diagnosis was spondylolysis and 
spondylolisthesis of the lumbar spine.  He was seen again in 
October 1966 for low back pain and was given medication.  
Examination at the time of discharge showed no complaints or 
symptoms of any back disorder.  

A review of the medical evidence shows that there is only one 
opinion of record which specifically addresses whether the 
veteran's low back disability preexisted his military 
service.  Following a December 2005 VA examination, the 
examiner opined that the veteran's spondylolisthesis 
preexisted his entry onto active duty.  [The Board notes that 
the VA examiner did not reference the veteran's 
spondylolysis; however, for the sake of argument the Board 
will assume that this condition also preexisted his active 
duty.]  There is no medical opinion which contradicts this 
conclusion.  Therefore, the Board finds that the evidence 
clearly and mistakably demonstrates that the veteran's low 
back disability preexisted his active service.  

Moving to the question of whether the preexisting disability 
was aggravated in service, the record contains three opinions 
addressing this issue.  
In an April 2003 statement, Dr. V.M. reported that he had 
been the veteran's treating neurosurgeon for many years and 
that he had specifically treated him for problems regarding 
his lower back.  Dr. M. indicated that he had reviewed past 
and present medical records and that based on the information 
he had reviewed it was his opinion that the veteran's 
spondylolisthesis was aggravated during his military service.  
In a September 2004 statement, Dr. M. indicated that he had 
reviewed the veteran's service medical records showing a 
diagnosis of spondylolysis and spondylolisthesis.  Dr. M. 
again opined that it was as likely as not that the veteran's 
condition was aggravated while on active duty.

As noted above, the veteran was afforded a VA examination in 
December 2005.  The claims file was reviewed.  Following 
physical examination, the diagnosis was spondylolisthesis of 
the lumbar spine.  The examiner opined that the preexisting 
spondylolisthesis was not worsened by any incident in active 
service.  The VA examiner commented that the condition was 
age-related and etiologically related at least in part to 
non-service factors, including a work-related injury.  

Upon review, the Board finds that although the VA examiner 
provided a rationale for his opinion that the veteran's low 
back condition was not aggravated in service, there is still 
no clear and unmistakable evidence that the preexisting low 
back condition was not aggravated in service.  In this 
regard, the Board notes that Dr. M.'s medical opinion that 
the low back condition was aggravated in service was based on 
a physical examination of the veteran as well as a review of 
"past and present medical records," including service 
medical records.  Therefore, the opinion must be given 
significant probative weight.  The Board notes that the fact 
that Dr. M. did not mention an intercurrent slip and fall 
injury in April 2001, as shown by the record, does not 
significantly erode the probative value of his conclusion.  A 
review of the medical evidence reflects that the Dr. M. was 
the veteran's treating physician for the 2001 injury and was 
therefore aware of the injury when formulating his opinion.  

Given the above, the medical evidence does not support a 
finding that the veteran's low back condition clearly and 
unmistakably was not aggravated in service.  On the contrary, 
the evidence regarding the issue of aggravation in service 
appears to be in relative equipoise.  As clear and 
unmistakable evidence does not show that the condition was 
not aggravated in service, the presumption of soundness has 
not been rebutted and the claim is granted.  


ORDER

Entitlement to service connection for spondylolysis and 
spondylolisthesis of the lumbar spine with limited motion is 
granted.  



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


